JOHN F. STROUD, Jr., Judge, concurring. Although I agree that the order of the trial court should be affirmed, I write separately because I reach that result for a reason different than that stated in the prevailing opinion. The reasoning of the prevailing opinion is inconsistent with the concept of Ark. Code Ann. § 9-12-312(a)(5)(A) (Supp. 1999) and Fonken v. Fonken, 334 Ark. 637, 976 S.W.2d 952 (1998), which allows a child upon reaching majority to sue for back child support not paid for periods of time when the child did not live with the custodial parent at all. The case before us was based on the chancellor’s interpretation and application of Ark. Code Ann. § 9-14-237 (Supp. 1999), which provides: (a)(1) An obligor’s duty to pay child support for a child shall automatically terminate by operation of law when the child reaches eighteen (18) years of age or should have graduated from high school, whichever is later, or when the child is emancipated by a court of competent jurisdiction, marries, or dies, unless the court order for child support specifically extends child support after such circumstances. The chancellor terminated the noncustodial parent’s child-support obligation of the child who reached age eighteen but had not graduated from high school, finding that the child should have graduated. It was stipulated that the child would have graduated shortly before his eighteenth birthday if he had not been held back by his parents to repeat the second grade. I think “should” in the context of the statute means without repeating a grade, whether it be for failing marks, sickness, or a decision of the parents that a child repeat a grade. I also think section 9-14-237 was enacted by the Arkansas General Assembly to provide a method for automatic termination of the child-support obligation without the expense of hiring an attorney and having a court hearing. This view of automatic termination is consistent with the remainder of the statute, which automatically terminates support upon the removal of the minor’s disabilities, or upon his marriage or death. My position is further supported by another statute that gives the court all the flexibility needed to extend the support obligation beyond the eighteenth birthday for a child who has not graduated from high school for reasons such as the ones just enumerated. Arkansas Code Ann. § 9-12-312(a) (5) (A) (Supp. 1999) is that statute, and it provides: The court may provide for the payment of support beyond the eighteenth birthday of the child to address the educational needs of a child whose eighteenth birthday falls prior to graduation from high school so long as such support is conditional on the child remaining in school. Reading the two statutes together, and applying the statutes to the facts of this case, I cannot say that the chancellor clearly erred in ruling that appellee’s child-support obligation did not extend beyond the child’s eighteenth birthday to the anticipated delayed date of the child’s graduation from high school. I would therefore affirm for the reasons stated by the chancellor. I am authorized to say that Judge ROAF joins in this concurring opinion.